Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's submission IDS filed on 02/23/2021, 02/25/2021 has been entered.



EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam J. College (Reg. No 70,619) on 09/16/2020.

The application has been amended as follows: 
Claim 1 (Currently Amended).    A method of powering a remote radio head, the method comprising: determining a resistance of a power cabling connection between a power supply and the remote radio head;

measuring a current level of the DC power signal; and
automatically adjusting a voltage level of the DC power signal in response to changes in the measured current level of the DC power signal, wherein the voltage level of the DC power signal that is output from the power supply is adjusted so that the DC power signal at an end of the power cabling connection adjacent the remote radio head is maintained within a predetermined margin notwithstanding variation in the current level of the DC power signal that is output from the power supply.
Claim 9 (Currently Amended).    A power system comprising:
a power supply configured to automatically adjust a voltage level of a direct current (DC) power signal output by the power supply in response to changes in a measured current level of the DC power signal, wherein the voltage level of the DC power signal that is output from the power supply is adjusted so that the DC power signal at a remote radio head end of a power cabling connection between the power supply and a remote radio head is maintained within a predetermined margin below a maximum input voltage of the remote radio head notwithstanding variation in the measured current level of the DC power signal that is output from the power supply.
Claim 17 (Currently Amended).    A power system comprising:
the measured current level of the DC power signal that is output from the power supply; and
a voltage control meter located at the remote radio head end of the power cabling connection and configured to provide a feedback signal to the power supply.
Reason for Allowance

4.	Claims 1-20 are allowed.

a)	 Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9 and 17:
As to claims 1-8 the present invention is direct to  A method of powering a remote radio head, the method comprising: Independent claim 1 identifies the uniquely distinct features of “automatically adjusting a voltage level of the DC power signal in response to changes in the measured current level of the DC power signal, wherein the voltage level of the DC power signal that is output from the power supply is adjusted so that the DC power signal at an end of the power cabling connection adjacent the remote radio head is maintained within a predetermined margin notwithstanding variation in the current level of the DC power signal that is output from the power supply”.
As to claims 9-16 the present invention is direct to  a power system comprising: Independent claim 9 identifies the uniquely distinct features of “a power supply configured to automatically adjust a voltage level of a direct current (DC) power signal output by the power supply in response to changes in a measured current level of the DC power signal, wherein the voltage level of the DC power signal that is output from the power supply is adjusted so that the DC power signal at a remote radio head end of a power cabling connection between the power supply and a remote radio head is maintained within a predetermined margin below a maximum input voltage of the remote radio head notwithstanding variation in the measured current level of the DC power signal that is output from the power supply”.
As to claims 17-20 the present invention is direct to  a power system comprising: Independent claim 17 identifies the uniquely distinct features of “a power supply configured to automatically adjust a voltage level of a direct current (DC) power signal output by the power supply in response to changes in a measured current level of the DC power signal, wherein the voltage level of the DC power signal that is output from the power supply is adjusted so that the DC power signal at a remote radio head end of a power cabling connection between the power supply and a remote radio head is maintained within a predetermined margin below a maximum input voltage of the remote radio head notwithstanding variation in the measured current level of the DC power signal that is output from the power supply”.

The closest prior art, Michaelis et al. (Pub No. US 2015/0326317 A1), Kim et al. (Pub No. US 2016/0191164 A1) and Cox et al. (Pub No. US 2010/0290787 A1) teaches Method and system for Powering and remote radio head, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867